Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the communication filed on 12/14/20. Claims 1 – 30 are pending.

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. Applicants argue “However, the examiner does not explain where SINR of Yang is sent to the BS as claimed, and instead points to different elements of Yang that are allegedly sent to the BS (e.g., RSRP, RSRQ, RSSI). Without a showing of the SINR in Yang being sent the BS, the replacement of the SINR (i.e., Kown's CINR) has not been shown to have been sent to the BS.” However, Examiner respectfully disagrees. Yang teaches sending a message including the signal measurement and the connection request to the BS in response to the random access response (paragraph 111: the UE may generate measurement information (e.g., RSRP, RSRQ and/or RSSI) on the basis of the signal of the radio frame in step S1104, and may report measurement information to the network (e.g., BS or eNB); further described in paragraph 81-82, 89 and 105). Although Yang teaches SINR, Yamada and Yang fail to explicitly disclose a “carrier” to interference plus noise ratio (CINR), although the terms may be used interchangeably. Kwon is introduced to teach a carrier to interference plus noise ratio col. 6, line 5: CINR; also described in col. 11, lines 6-8). Therefore, it is the Examiner’s position that the claim limitations as written have been met and the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 2, 4, 5, 9 – 11, 13, 14, 18, 19, 20, 22, 23 and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2019/0124699 A1) in view of Yang et al. (US 2016/0183112 A1) and Kwon et al. (US 8,345,571).
Regarding claim 1, Yamada teaches a method of wireless communication by a user equipment (UE) (Fig. 1: UE 102), comprising: receiving, at the UE, a random access response including a first signal via a first physical channel and a second signal via a second physical channel from a base station (BS) (paragraph 75: The UE 102 may receive a random access response on the first downlink frequency resource. Paragraph 75 also describes: The UE 102 may monitor 202 a narrowband physical downlink control channel (NPDCCH) in a second downlink frequency resource corresponding to a second physical resource block (PRB)); generating a connection request based on the random access response (paragraphs 75-76: The UE 102 may transmit 206, to an evolved Node B (eNB), a narrowband physical uplink shared channel ( NPUSCH) (e.g., NPUSCH on a second uplink frequency resource corresponding a forth physical resource block (PRB)) based on the NPDCCH on the first downlink frequency resource, the NPDCCH containing an uplink (UL) grant for contention resolution); and sending a message including the connection request to the BS in response to the random access response (paragraph 76: The UE 102 may transmit 206, to an evolved Node B (eNB), a narrowband physical uplink shared channel ( NPUSCH) (e.g., NPUSCH on a second uplink frequency resource corresponding a forth physical resource block (PRB)) based on the NPDCCH on the first downlink frequency resource, the NPDCCH containing an uplink (UL) grant for contention resolution). 

However, Yang teaches estimating a signal measurement of a random-access channel based on at least one of the first signal or the second signal (paragraphs 100 and 102: the UE may measure the radio link quality (e.g., SINR) using the combined L-signal, and may monitor /estimate the radio link state (e.g., the out-of-sync or in-sync state. Also described in paragraph 111: measurement information (e.g., RSRP, RSRQ and/or RSSI)) by comparing the measurement result); and sending a message including the signal measurement and the connection request to the BS in response to the random access response (paragraph 111: the UE may generate measurement information (e.g., RSRP, RSRQ and/or RSSI) on the basis of the signal of the radio frame in step S1104, and may report measurement information to the network (e.g., BS or eNB); further described in paragraph 81-82, 89 and 105). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Yang, for the purpose of indicating channel quality and thereby providing improved communication.
Although Yang teaches SINR, Yamada and Yang fail to explicitly disclose a “carrier” to interference plus noise ratio (CINR), although the terms may be used interchangeably.
col. 6, line 5: CINR; also described in col. 11, lines 6-8).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Kwon, for the purpose of for the purpose of obtaining a specific measurement.
Regarding claims 2, 11, 20 and 29, Yamada teaches the method of claim 1, wherein the first physical channel comprises a narrowband physical downlink control channel, the second physical channel comprises a narrowband physical downlink shared channel, and the first signal and the second signal comprise data signals (paragraph 90: NPDCCH and NPDSCH. Also described in paragraph 63: data). 
Regarding claims 4, 13 and 22, Yamada, Yang and Kwon teach the method of claim 1, wherein Yamada teaches receiving, from the BS, contention resolution information in response to the message including CINR and the connection request; and connecting to the BS using the contention resolution information (paragraphs 75-76: The UE 102 may transmit 206, to an evolved Node B (eNB), a narrowband physical uplink shared channel ( NPUSCH) (e.g., NPUSCH on a second uplink frequency resource corresponding a forth physical resource block (PRB)) based on the NPDCCH on the first downlink frequency resource, the NPDCCH containing an uplink (UL) grant for contention resolution). Yang further teaches contention resolution information in response to the message including CINR (paragraphs 34, 89 and 100).
Yamada fails to explicitly disclose CINR. 
col. 6, line 5: CINR; also described in col. 11, lines 6-8).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Kwon, for the purpose of for the purpose of obtaining a specific measurement.
Regarding claims 5, 14, 23 and 30, Yamada, Yang and Kwon teach the method of claim 1, wherein Yamada teaches a non-anchor carrier (paragraphs 90 and 99), and Yang teaches estimating the SINR for a non-anchor carrier (paragraphs 100 and 102: the UE may measure the radio link quality (e.g., SINR) using the combined L-signal, and may monitor /estimate the radio link state (e.g., the out-of-sync or in-sync state), but fails to explicitly disclose CINR.
	However, Yamada and Yang fail to explicitly disclose CINR.
However, Kwon teaches a carrier to interference plus noise ratio (CINR) (col. 6, line 5: CINR; also described in col. 11, lines 6-8).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Kwon, for the purpose of obtaining a specific measurement.
Regarding claims 9, 18 and 27, Yamada teaches the method of claim 1, wherein the UE is a narrowband internet of things UE (paragraph 93:NB-IoT). 
Regarding claim 10, Yamada and Yang teach the same limitations described above in the rejection of claim 1. Yamada further teaches a user equipment (UE) (Fig. 1: UE 102), comprising a memory (paragraph 8); a transceiver (transceiver 118); one or more see Fig. 1), the one or more processors being configured to perform the steps described above in the rejection of claim 1.
Regarding claim 19, Yamada and Yang teach the same limitations described above in the rejection of claim 1. Yamada further teaches a non-transitory computer-readable medium having instructions stored therein that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to perform the steps described above in the rejection of claim 1 (paragraph 108).
Regarding claim 28, Yamada and Yang teach the same limitations described above in the rejection of claim 1. Yamada further teaches a user equipment (UE), comprising: means for receiving; means for generating; means for estimating; and means for sending as described above in the rejection of claim 1 (see Fig. 1; paragraphs 102-104).
Claims 3, 6, 12, 15, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Yang and Kwon as applied to claims 1, 10 and 19 above, and further in view of Sha et al. (US 2018/0352590 A1).
Regarding claims 3, 12 and 21, Yamada teaches the method of claim 1, but fails to explicitly disclose sending a random access request including a narrowband reference signal received power (NRSRP) estimation for an anchor carrier to the BS, wherein the random access response is in reply to the random access request.
However, Sha teaches sending a random access request including a narrowband reference signal received power (NRSRP) estimation for an anchor carrier to the BS, wherein the random access response is in reply to the random access request (see Fig. 13: paragraphs 23, 40 and 191: the UE transmits an RRC connection setup request, which includes information for a multi-carrier support capability of the UE and/or an NRSRP value). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Sha, for the purpose of obtaining power information and enabling proper transmission/receipt of data.
Regarding claims 6, 15 and 24, Yamada teaches the method of claim 1, including a non-anchor carrier (paragraphs 90 and 99), but fails to explicitly disclose estimating a narrowband reference signal received power (NRSRP) for a non-anchor carrier in response to receiving the random access response.
However, Sha teaches estimating a narrowband reference signal received power (NRSRP) for a non-anchor carrier in response to receiving the random access response (see Fig. 13: paragraphs 23, 40 and 191: the UE transmits an RRC connection setup request, which includes information for a multi-carrier support capability of the UE and/or an NRSRP value). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Sha, for the purpose of obtaining power information and enabling proper transmission/receipt of data.

Claims 8, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Yang and Kwon as applied to claims 1, 10 and 19 above, and further in view of Kim et al. (US 2020/0036430 A1).
Regarding claims 8, 17 and 26, Yamada teaches the method of claim 1, but fails to explicitly disclose wherein receiving the random access response further includes receiving a timing advance value for adjusting a timing of physical uplink shared channel signal.
However, Kim teaches wherein receiving the random access response further includes receiving a timing advance value for adjusting a timing of physical uplink shared channel signal (paragraph 71: The RAR includes timing advance (TA) information indicating timing offset information for UL synchronization). 
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Yamada by incorporating the teachings of Kim, for the purpose of providing synchronization and proper receipt of data.
Allowable Subject Matter
Claims 7, 16 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462